The defendant Manchester Realty Associates (hereinafter Manchester) established, prima facie, its entitlement to judgment as a matter of law dismissing the complaint insofar as asserted against it. In opposition, the plaintiff failed to raise a triable issue of fact.
Accordingly, the Supreme Court properly granted Manchester’s motion for summary judgment dismissing the complaint insofar as asserted against it (see generally Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). Rivera, J.E, Covello, Florio and Lott, JJ., concur.